Name: 79/909/EEC: Commission Decision of 18 October 1979 approving the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France pursuant to Directive 78/627/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  cooperation policy;  information technology and data processing;  agricultural activity
 Date Published: 1979-11-09

 Avis juridique important|31979D090979/909/EEC: Commission Decision of 18 October 1979 approving the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France pursuant to Directive 78/627/EEC (Only the French text is authentic) Official Journal L 280 , 09/11/1979 P. 0032 - 0033 Spanish special edition: Chapter 03 Volume 16 P. 0321 Portuguese special edition Chapter 03 Volume 16 P. 0321 COMMISSION DECISION of 18 October 1979 approving the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France pursuant to Directive 78/627/EEC (Only the French text is authentic) (79/909/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 78/627/EEC of 19 June 1978 on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France (1), and in particular Article 2 (3) thereof, Whereas the French Government has communicated its programme for the application of Directive 78/627/EEC of 19 June 1978 on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France; Whereas the programme communicated in respect of the vineyard restructuring and conversion operations contains all the information, provisions and measures set out in Article 3 (1) (a) (b) (c) and (d) of Directive 78/627/EEC; Whereas this information and these provisions and measures show that the conditions set out in Article 3 of the said Directive are met to the required degree and that the aims of the common measure provided for by the said Directive may therefore be achieved; Whereas, in addition, the French Government has adequately explained the supplementary nature of the Community contribution; Whereas it is necessary to settle, in agreement with France, the detailed arrangements in respect of the periodical information to be provided regarding the progress of the programme and whereas such agreement has been reached; Whereas the EAGGF Committee has been consulted regarding the financial aspects; Whereas the measure provided for by this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme presented by the French Government for the application of Council Directive 78/627/EEC of 19 June 1978 on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France is hereby approved. Article 2 The French Government shall present each year at the end of each wine-growing year (September) a report on the progress of the programme referred to in the preceding Article. This report shall contain the following information: 1. In respect of the restructuring of vineyards: 1.1. the number of hectares restructured; 1.2. the number of hectares replanted, by variety of vine and by department; 1.3. the category of vineyard restructured, by department; 1.4. the name of the recommended varieties of vine; 1.5. the total cost. 2. In respect of the conversion of vineyards: 2.1. the number of hectares which have been grubbed; 2.2. the location of the areas concerned; 2.3. the number of hectares where irrigation facilities have been installed; 2.4. the location of the irrigated areas (stating whether grubbing has already been done or when it will be); 2.5. total cost of irrigation; 2.6. the bodies Commissioned to do the work. (1)OJ No L 206, 29.7.1978, p. 1. 3. In respect of the crops substituted: >PIC FILE= "T0014639"> Article 3 This Decision is addressed to the French Republic. Done at Brussels, 18 October 1979. For the Commission Finn GUNDELACH Vice-President